Title: From Thomas Jefferson to Charles Carter, 12 December 1789
From: Jefferson, Thomas
To: Carter, Charles



Dear Sir
Eppington Dec. 12. 1789.

Finding that Mr. Eppes has made no purchase of horses for me, the bearer comes for those you were so kind as to offer me. Thinking it almost certain that they will suit me from what I hear of them, I send you enclosed an order on Mr. Donald for £60.  which will be paid at sight: only be so good as to keep it up till Tuesday evening, because if, contrary to my expectations, the horses should not suit, they shall be returned to you by that time. If you have a third horse matching them in all respects and of the same age, price and qualities I will take him also: for as I shall go on to the Northward with a pair of horses in my phaeton, it will be a great relief that the horse on which my servant shall ride, may be changed with them occasionally.—One word more, my dear Sir, which is to express my uneasiness at your h[aving] supposed I imputed to you a motive in the change of p[rice] which never entered my head. I could not think you wan[ted] to take advantage of any necessity of mine, because no s[uch] necessity existed. I shall not use the horses I purchase til[l] the month of March, consequently I could not be under the spur of necessity till then, besides this I knew you too well to have though[t] it under any circumstances. I am with sentiments of sincer[e] attachment & respect Dear Sir Your most obedt. humble servt.,

Th: J[efferson]


PS. If you send a third horse I will send an order for paiment of the price either to yourself or Mr. Donald according as the first conveiance may offer to the one or the other.

